Citation Nr: 1530957	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased initial rating for a right ankle disability, currently rated as 0 percent disabling prior to November 23, 2011, and as 10 percent disabling since November 23, 2011.  

2.  Entitlement to an increased initial rating for right knee disability due to instability, currently rated as 10 percent disabling.  

3.  Entitlement to an increased initial rating for gastroesophageal reflux disease (GERD), currently rated as 0 percent disabling prior to December 30, 2010, and as 10 percent disabling since December 30, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection and assigned a 0 percent rating for a right ankle disability, effective June 16, 2007; granted service connection and assigned a 10 percent rating based on instability for a right knee disability, effective June 16, 2007; and granted service connection and assigned a 0 percent rating for GERD, effective June 16, 2007.  The claims file was subsequently transferred to the RO in Portland, Oregon.    

The Board notes that the October 2007 rating decision also granted service connection for tinnitus and assigned a 10 percent rating, effective June 16, 2007.  Although the Veteran filed a notice of disagreement with the initial rating in May 2008, and the RO furnished a statement of the case on this issue in August 2009, the Veteran did not perfect an appeal of this issue.  Similarly, a July 2009 rating decision denied service connection for a low back disability, a bilateral hip disability, and a left knee disability.  Although the Veteran filed a notice of disagreement with these issues in December 2009, and the RO furnished a statement of the case on these issues in January 2011, the Veteran did not perfect an appeal of these issues.  Moreover, a May 2010 rating decision denied service connection for human papilloma virus and chronic urinary tract infections.  Although the Veteran filed a notice of disagreement with these issues in January 2011, and the RO furnished an August 2014 statement of the case on these issues, the Veteran did not perfect an appeal of these issues.  Therefore, as the Veteran did not perfect an appeal on the above issues, they are not before the Board at this time.  

The Board also notes that the Veteran filed timely notices of disagreement with the denials of service connection for oligomenorrhea and posttraumatic stress disorder (PTSD).  However, an August 2014 rating decision granted service connection for both PTSD and polycystic ovarian syndrome claimed as oligomenorrhea and stomach pain, both effective December 10, 2009.  As these grants are total grants of benefits sought on appeal, these issues are no longer before the Board.  The August 2014 rating decision also increased the disability rating for a right ankle disability, from 0 percent to 10 percent, effective November 23, 2011, and increased the disability rating for GERD, from 0 percent to 10 percent, effective December 30, 2010.  However, as these grants do not represent total grants of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).
  
At the time she filed her initial claims for service connection in June 2007, the Veteran had been represented by The American Legion.  Subsequently, in January 2011, the Veteran submitted another VA Form 21-22 (Appointment of Veteran Service Organization (VSO) as Claimant's Representative) in which she designated Oregon Department of Veterans Affairs as her representative.  Therefore, the Board recognizes this change in representation.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

The issue(s) of entitlement to an increased initial rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to November 23, 2011, the Veteran's right ankle demonstrated full dorsiflexion and plantar flexion, at worst, to 35 degrees, both without pain on motion.  The Veteran's right ankle disability was also manifested by subjective complaints of pain.  There was x-ray evidence of arthritis, but there was no evidence of ankylosis.  

2.  For the period since November 23, 2011, the Veteran's right ankle has been demonstrated by full plantar flexion and dorsiflexion, at worst, to 15 degrees, both with pain on motion.  The Veteran's right ankle disability has also been manifested by subjective complaints of pain and instability.  There is x-ray evidence of arthritis, but there is no evidence of ankylosis.  

3.  The Veteran has right knee disability due to limitation of motion that has been manifested by full extension and flexion limited, at worst, to 90 degrees.  There are subjective complaints of pain and stiffness, as well as objective evidence of crepitation and popping, and pain on movement, less movement than normal, and disturbance of locomotion upon repetitive motion.  There is no subluxation, ankylosis, or symptomatic scarring.  There is x-ray evidence of arthritis.      

4.  The Veteran's right knee instability is no more than mild in severity.  


CONCLUSIONS OF LAW

1.  For the period prior to November 23, 2011, the criteria for an initial 10 percent rating, but no higher, for a right ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

2.  For the period since November 23, 2011, the criteria for an initial rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).

3.  The criteria for an initial rating of 10 percent, but not higher, for right knee disability due to limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

4.  The criteria for an initial rating in excess of 10 percent for right knee disability due to instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, the appeal arises from the initial award of service connection.  As this is a downstream issue, additional VCAA notice is not required.  See 38 C.F.R. § 3.159(b)(3)(i) (2014).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private medical records, VA examination reports, and the Veteran's statements.  The Board finds that the July 2007, April 2009, November 2011, and July 2014 VA examinations were adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding the current levels of severity of her service-connected disabilities.      

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the ankle and knee are considered major joints.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.   

Right Ankle Disability

The Veteran contends that she is entitled to higher disability ratings for her right ankle disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The right ankle disability has been rated as 0 percent disabling prior to November 23, 2011, and as 10 percent disabling since November 23, 2011.  

Under Diagnostic Code 5271, a 10 percent disability rating requires moderate limited motion of the ankle.  A 20 percent disability rating, which is also the maximum evaluation available under Diagnostic Code 5271, requires marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II (2014).  

VA medical records dated from August 2007 to March 2011 show that the Veteran received intermittent treatment for her right ankle disability.  She experienced chronic right ankle pain that was worse at night.  She received occasional injections as treatment for her right ankle.  An August 2007 VA treatment record noted that the Veteran's right ankle had 35 degrees flexion and 25 degrees extension and that after repetitive motion, there was no additional loss of motion.  In an August 2008 VA treatment record, range of motion testing showed 25 degrees dorsiflexion, 58 degrees plantar flexion, 20 degrees eversion, and 35 degrees inversion.  An April 2009 x-ray of the right ankle revealed mild degenerative changes at the dorsal aspect of the talonavicular joint.  In a June 2010 VA medical report, the Veteran's right ankle had laxity anterior posterior with tenderness along the dorsal 4th extensor tendon and sheath.  A February 2011 VA medical report revealed painful crepitation in the right ankle.         

On VA examination in July 2007, the Veteran complained of some soreness about the right ankle with prolonged sitting.  She was able to ambulate without increasing problems.  She had no swelling in the ankle currently and was under no treatment for her ankle.  Examination revealed an area of occasional discomfort over the lateral aspect of the right ankle.  There was no obvious gross deformity, swelling, or palpable crepitus.  Range of motion testing showed 25 degrees dorsiflexion and 35 degrees volar flexion.  There were good ankle pulsations bilaterally.  The Veteran was diagnosed with improved right ankle sprain.  

At an April 2009 VA examination, the Veteran complained of severe right ankle pain that was more common during winter months.  She experienced pain throughout the day, but reported that at night time, the pain intensified to 5-6/10 in severity.  Throughout the day, her right ankle pain worsened with activity to 5-6/10 in severity.  Strenuous activity was a precipitating factor while rest was an alleviating factor.  During flare-ups, there was no additional limitation due to pain, weakness, fatigue, or lack of endurance following repetitive motion.  The Veteran stated that her right ankle disability did not affect her daily activity, but that it affected her occupational and recreational activities due to pain and lack of endurance.  She used an orthotic insert, but indicated that she had no improvement.  She maintained that she could walk a mile and sit, but could not run or stand for more than 10 minutes.  Examination revealed normal gait and posture.  The right ankle was stable.  The Veteran complained of occasional numbness on the anterior right ankle.  Strength and sensation were intact, and there was good capillary refill.  Distal pulses were good, and deep tendon reflexes were symmetrical bilaterally.  Range of motion testing showed 20 degrees dorsal flexion, 45 degrees plantar flexion, 20 degrees eversion, and 30 degrees inversion.  There was no spasm, weakness, or tenderness on range of motion.  Upon repetitive motion testing, there was no additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance.  The Veteran was diagnosed with right ankle sprain, no functional impairment.      

On VA examination in November 2011, the Veteran complained of right ankle pain and instability.  She reported having increased flare-ups of pain at the right ankle with standing or walking.  She also stated that instability created some flare-ups of pain.  Examination revealed right ankle tenderness.  Muscle strength was intact.  Anterior drawer sign and talar tilt test were negative.  There was no evidence of ankylosis.  Shoe wear was a bit worse on the right, indicating some asymmetry of gait.  The Veteran used a brace at the right ankle to decrease the pain and instability.  Range of motion testing showed 45 degrees plantar flexion and 15 degrees dorsiflexion.  All ranges of motion produced pain.  Upon repetitive motion, there was no additional loss of motion, flare-up, persistent pain, weakness, easy fatigue, or decreased coordination.  However, there was decreased right ankle function in the form of pain on movement and disturbance of locomotion.  An x-ray of the right ankle dated in 2010 demonstrated moderate degenerative arthritis.  An MRI of the right ankle dated in 2009 showed a mild arthritis.  The increased right ankle pain with standing or walking made some types of work difficult, and the right ankle instability also interfered with some types of work.  The Veteran had been able to do her clerk work at the VA by being careful.  The examiner indicated that she needed to be in work that did not include a lot of standing or walking.  The Veteran was diagnosed with degenerative arthritis of the right ankle and lax ligament of the right ankle.  

At a June 2014 VA examination, the Veteran complained of increased right ankle pain since her last VA examination.  She reported having flare-ups of increased pain after prolonged standing or walking or frequent pivoting on the joint.  Examination revealed localized tenderness or pain on palpation of the joints/soft tissue of the right ankle.  Muscle strength testing was normal.  Anterior drawer test and talar tilt test showed laxity on the right side.  Range of motion testing showed 45 degrees plantar flexion and 20 degrees dorsiflexion.  All ranges of motion were productive of pain.  Upon repetitive motion testing, there was no additional limitation of motion.  However, there was additional functional loss and/or functional impairment in the form of pain on movement.  The Veteran was also found to have increased pain but no additional decreased range of motion with flare-ups.  An x-ray of the right ankle revealed degenerative arthritis.  Regarding occupational impacts, the Veteran had functional limitations of no prolonged standing or walking, as well as no frequent pivoting on the joint.  The Veteran was diagnosed with chronic right ankle sprain and degenerative joint disease of the right ankle.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that for the period prior to November 23, 2011, the Veteran's right ankle disability is appropriately evaluated as 10 percent disabling.  The objective findings of record do not reflect moderate limitation of motion of the Veteran's right ankle to warrant a higher evaluation under Diagnostic Code 5271.  Indeed, the Veteran had full range of motion in her right ankle during this period, as demonstrated on April 2009 VA examination and in an August 2008 VA treatment report.  She also had full dorsiflexion (extension) in her right ankle during this period, as demonstrated on July 2007 VA examination and in an August 2007 VA treatment report.  However, the Veteran did also have evidence of some limitation of flexion, as demonstrated by the finding of 35 degrees flexion on July 2007 VA examination and during an August 2007 VA treatment session.  The Veteran has also reported having chronic right ankle pain, and there was x-ray evidence of degenerative arthritis during the period under consideration.  As noted previously, Diagnostic Code 5003 provides that where there is x-ray evidence of arthritis, when limitation of motion would be noncompensable under the appropriate diagnostic codes, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the instant case, the Board finds that for the period under question, there is x-ray evidence of arthritis, and the Veteran's right ankle disability is manifested by some limitation of flexion.  Therefore, pursuant to Diagnostic Code 5003, the Board finds that prior to November 23, 2011, the Veteran is entitled to a 10 percent rating, but no higher, for her right ankle disability.  

The Board finds that for the period since November 23, 2011, the Veteran's right ankle disability is appropriately evaluated as 10 percent disabling.  The objective findings of record do not reflect marked limitation of motion of the Veteran's right ankle to warrant a higher evaluation under Diagnostic Code 5271.  Indeed, the Veteran had full plantar flexion in her right ankle during this period, as demonstrated on November 2011 and June 2014 VA examinations.  She had dorsiflexion limited, at worst, to 15 degrees, as shown on November 2011 VA examination.  While the Board acknowledges that the Veteran had additional functional limitation upon repetitive motion in the form of pain on movement and disturbance of locomotion, there was no additional persistent pain, weakness, easy fatigue, or decreased coordination.  Moreover, the additional functional limitation did not result in additional loss of motion upon repetitive motion.  Similarly, while the Veteran had increased pain during flare-ups, this did not result in additional loss of motion.  Thus, the preponderance of the evidence is against the claim for a rating in excess of 10 percent for a right ankle disability, for the period since November 23, 2011. 


Right Knee Disability 

The Veteran has been awarded a disability rating for her right knee disability under Diagnostic Code 5299-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  Diagnostic Code 5299 refers to an unlisted disability of the musculoskeletal system.  Diagnostic Code 5257 pertains to other impairment of the knee, recurrent subluxation or lateral instability.  Because of the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2014).  Other potentially applicable diagnostic codes include Diagnostic Code 5260, which pertains to limitation of flexion of the leg, and Diagnostic Code 5261, which pertains to limitation of extension of the leg.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under these diagnostic codes.

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Code 5003 and Diagnostic Code 5257, and rating a knee disability under both of those codes does not amount to pyramiding under 38 C.F.R. § 4.14 (2014).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a separate rating must be based on additional compensable disability.  

Separate ratings may also be assigned for limitation of flexion and limitation of extension of the same knee.  Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

VA medical records dated from August 2007 to June 2013 show that the Veteran received intermittent treatment for a right knee disability.  She experienced chronic right knee pain and received periodic injections to treat her right knee.  In an August 2007 VA treatment report, range of motion testing of the right knee showed 95 degrees flexion and 0 degrees extension.  Upon repetitive motion, there was no additional loss of motion.  In a June 2008 VA treatment report, the Veteran reported worsening right knee pain with prolonged standing and sitting.  Examination revealed normal but painful range of motion.  A June 2010 medical report reflects the Veteran's complaints that her right knee gave way when she went down stairs, ached when she stood for too long, and felt worse in cold weather.  She denied any locking.  An x-ray of the right knee demonstrated mild right varus arthrosis.  Examination revealed patellofemoral joint disease with crepitation and pain.  Gait was normal, balanced, and even.  Range of motion testing showed 140 degrees flexion and 0 degrees extension with no limitation.  Deep knee bend was 1/2 with guarding and anterior knee pain.  The Veteran was noted to have mild right knee degenerative joint disease.  

In an October 2010 medical report, the Veteran complained of her right knee giving out when it carried weight.  She experienced pain with some pivoting.  Range of motion testing showed 130 degrees flexion and 0 degrees extension.  There was patella clicking with extension through 45 degrees.  In a February 2011 medical report, there were some right medial meniscus findings with McMurray's sign, such as painful pop and joint line pain.  The Veteran was found to have chronic right knee meniscus disease and probably synovitis as well.  A November 2011 VA medical report indicated that the Veteran's right knee felt like it was torn on the inside.  She reported that she suffered from itchy, burning knee pain in the morning that was sometimes so intense that it caused nausea.  She stated that she had sharp, shooting pains down and under the right knee cap that lasted 5 minutes.  She indicated that she could only sit for 1 hour, stand for 1 minute, and go down the stairs sideways.  She maintained that the cold caused stiffness, pain, and more problems, and that squatting was intolerable.  Examination was consistent with clinical chondromalacia patella that was not presently inflamed with effusion, but was painful.  Range of motion testing revealed 130 degrees flexion and 0 degrees extension.  Gait was antalgic on the right side.         

On VA examination in July 2007, the Veteran complained of occasionally noticing some feeling of instability on climbing stairs or prolonged standing.  She reported being able to run, ambulate without support, and climb stairs without difficulty.  She denied any locking in the knee or recent swelling.  She indicated that she was under no treatment for her right knee at the present time.  Examination revealed an area of occasional discomfort over the anterior aspect of the right knee.  There was no obvious gross deformity, swelling, or palpable crepitus.  The Veteran had slight anterior-posterior instability on passive motion.  There were healed spot areas of scarring from previous arthroscopic surgery.  Range of motion testing showed 95 degrees flexion and complete extension.  The Veteran walked with a normal gait with fairly good heel-to-toe walking.  She was diagnosed with right patellar chondromalacia.  

At an April 2009 VA examination, the Veteran complained of having right knee pain that was a 10/10 in severity, occurred twice a week, and lasted 3 to 4 seconds.  She reported that she literally had to stop what she was doing for 5 to 10 minutes and wait for the pain to go away.  She stated that the knee pain was usually associated with sitting, but not with standing or walking.  The Veteran also indicated that she had knee buckling about once a month.  She maintained that during flare-ups, there was no additional limitation due to pain, weakness, fatigue, or lack of endurance.  She reported that the knee pain did not affect her daily activities, but it did affect her occupational and recreational activities because of pain and lack of endurance.  She had no loss of time from work or incapacitating episodes in the last 12 months.  She ambulated with orthotic inserts.  She indicated that she could walk a mile and sit, but she could not run or stand for more than 10 minutes.  She stated that she had knee buckling, but there was no catching or history of a fall.  

Examination revealed normal gait and posture.  There was no evidence of effusion.  Lachman, posterior drawer, medial collateral ligament, lateral collateral ligament, and McMurray's were negative.  Range of motion testing showed 130 degrees flexion and 0 degrees extension.  There was no spasm, weakness, or tenderness on range of motion.  Upon repetitive motion, there was no additional loss of range of motion due to pain, fatigue, weakness, or lack of endurance.  Strength and sensation were completely intact, and there was good capillary refill and distal pulses.  Deep tendon reflexes were symmetrical, bilaterally.  The right knee was stable.  An MRI of the right knee was normal.  The Veteran was noted to have 3 arthroscopy scars that each measured 0.5 centimeters long.  The scars did not adhere to the underlying tissue and were not disfiguring.  There was no evidence of hyperpigmentation, hypopigmentation, elevation, depression, keloid, active cellulitis, induration, fluctuance, pain, or tenderness to palpation.  The total surface skin area of the scars was less than 1 percent, and the total exposed skin area of the scars was less than 1 percent as well.  The Veteran was diagnosed with degenerative joint disease of the right knee, status post scope two times for debridement and scar tissue removal.  She had mild to moderate functional impairment and normal MRI scan result.        

On VA examination in November 2011, the Veteran reported flare-ups of increased right knee pain with standing, walking, or driving.  Examination revealed tenderness and continued pain and crepitation.  Strength was normal.  Shoe wear was a bit worse on the right side, indicating some asymmetry of gait.  Stability was normal for anterior, posterior, and medial and lateral joints.  The Veteran used a brace at the right knee to decrease the pain and instability.  Range of motion testing showed 140 degrees flexion with pain and 0 degrees extension with no pain.  Upon repetitive motion, there was no additional loss of motion, flare-ups, persistent pain, weakness, easy fatigue, or decreased coordination.  However, there was decreased knee function of pain with movement and disturbance of locomotion.  The Veteran was noted to have had a meniscus condition in the past.  She had continued frequent episodes of right knee pain and arthritis since the meniscus debridement surgery.  The Veteran had a scar on the right knee, but it was not painful.  The examiner noted that regular x-rays of the right knee had not shown much degenerative arthritis, but previous MRIs had revealed some mild arthritis at the right knee.  Regarding occupational impacts, the Veteran's increased right knee pain with standing, walking, or driving interfered with some types of work.  The examiner found that the Veteran needed to be in rather light work that involved mostly sitting.  She was able to do the clerk work at the VA facility by being careful.  The Veteran was diagnosed with degenerative arthritis of the right knee and right symptomatic patellar chondromalacia.  

At a June 2014 VA examination, the Veteran complained of increased right knee pain since her last VA examination.  She reported flare-ups of increased right knee pain after prolonged standing or walking, frequent stooping or kneeling, and after repetitive climbing of stairs or ladders.  Examination revealed tenderness or pain to palpation for the joint line or soft tissues of the right knee.  Strength and joint stability tests were normal.  Range of motion testing showed 90 degrees painful flexion and 0 degrees extension.  Upon repetitive motion, there was no additional limitation of motion, but there was functional loss and/or functional impairment of less movement than normal and pain on movement.  The examiner found that the Veteran had increased pain, but no additional decreased range of motion, with flare-ups.  The Veteran was noted to have had diagnostic arthroscopies in 2000 and 2001.  She had pain and decreased range of motion as residuals of the arthroscopies.  Regarding the Veteran's arthroscopic scars, they were not painful and/or unstable, nor was the total area of all related scars greater than 39 square centimeters (6 square inches).  An x-ray of the right knee revealed mild degenerative joint disease.  The Veteran was diagnosed with right chondromalacia patella (retropatellar pain syndrome) and degenerative joint disease of the right knee.  The examiner found that functional limitations of no prolonged standing or walking, frequent stooping or kneeling, or repetitive climbing of stairs or ladders impacted the Veteran's ability to work.               

For VA purposes, normal extension and flexion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above VA examinations dated in July 2007, April 2009, November 2011, and June 2014, as well as VA treatment reports dated in August 2007, October 2010, and November 2011, the Veteran had full extension in the right knee.  The Veteran's right knee extension would have to be limited to 5 degrees in order to warrant an increased rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  Because there is no evidence that the Veteran's right knee extension was limited to 5 degrees, Diagnostic Code 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability.

However, the Board finds that for the entire period on appeal since service connection was granted, the Veteran's right knee disability is appropriately evaluated as 10 percent disabling due to limitation of flexion.  The objective findings of record do not reflect limitation of flexion of the Veteran's right knee to 45 degrees to warrant a compensable evaluation under Diagnostic Code 5260.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  Indeed, the Veteran had flexion limited, at worst, to 90 degrees during the entire appeal period.   Nevertheless, the Veteran did have evidence of some limitation of flexion, as demonstrated by the findings of 95 degrees flexion on July 2007 VA examination, 95 degrees flexion at an August 2007 VA treatment session, 130 degrees flexion on April 2009 VA examination, 130 degrees flexion at an October 2011 VA treatment session, 130 degrees flexion at a November 2011 VA treatment session, and 90 degrees flexion on June 2014 VA examination.  The Veteran has also reported having chronic right knee pain, and there was x-ray evidence of degenerative arthritis during the appeal period.  As noted previously, Diagnostic Code 5003 provides that where there is x-ray evidence of arthritis, when limitation of motion would be noncompensable under the appropriate diagnostic codes, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint affected by limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the instant case, the Board finds that for the entire appeal period, there is x-ray evidence of arthritis, and the Veteran's right knee disability is manifested by some limitation of flexion.  Therefore, resolving all reasonable doubt in favor of the Veteran and pursuant to Diagnostic Code 5003, the Board finds that for the entire appeal period, the Veteran is entitled to a separate 10 percent rating, but no higher, for her right knee disability due to limitation of motion.  

In making the determination that the Veteran is not entitled to a rating higher than 10 percent for her right knee disability based on limitation of motion, the Board has considered, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Here, the medical evidence on examinations indicates that upon repetitive motion, the Veteran had functional impairment of pain on movement, less movement than normal, and disturbance of locomotion, but she had no additional loss of motion.  Thus, even considering the objectively confirmed findings of pain on movement, less movement than normal, and disturbance of locomotion, as well as the Veteran's complaints of pain and stiffness, the evidence does not show that the right knee is limited in motion to 15 degrees extension or 30 degrees flexion, i.e., the requirements for 20 percent ratings under Diagnostic Codes 5260 and 5261, and thus the requirements for an increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202.  Furthermore, the Board finds that the evidence does not show that any additional functional limitation would result in the Veteran warranting any separate compensable ratings for limitation of extension or flexion.  The Veteran has full extension and flexion limited, at worst, to 90 degrees.  The 10 percent rating contemplates functional impairment she experiences with activity and during flare-ups. 

Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  Regarding instability, the Board notes that there is evidence which indicates that the Veteran experiences instability in the right knee.  Indeed, the Veteran reported on July 2007 VA examination that she occasionally noticed some feeling of instability on climbing stairs or prolonged standing.  At her April 2009 VA examination, she indicated that her knee buckled once a month, but that there was no catching or history of a fall.  A June 2010 medical report reflects the Veteran's complaints that her right knee gave way when she went down stairs.  In an October 2010 medical report, the Veteran maintained that her right knee would give out when it carried weight.  Finally, the Veteran reported at her November 2011 VA examination that she used a brace at the right knee to decrease pain and instability.  Despite the Veteran's reports of continued periodic instability since July 2007, other than the July 2007 VA examination finding of slight anterior-posterior instability on passive motion, all the other VA examinations which document examination of the stability of the Veteran's right knee had found the knee to be stable.  The Board finds the Veteran to be credible in her reports of her right knee continuing to give way since July 2007.  The Board thus finds that taken together, the overall evidence indicates that the Veteran's right knee instability was no more than mild.  Therefore, an increased initial rating is not warranted under Diagnostic Code 5257.  

The Board acknowledges that the medical evidence of record shows that the Veteran had residual symptoms of her in-service meniscus debridement surgeries, such as pain, arthritis, and decreased range of motion.  Additionally, a February 2011 medical report revealed right medial meniscus findings with McMurray's sign, such as painful pop and joint line pain.  However, it is well to observe that because the list of findings, which may be used to objectively confirm limitation of motion at the 10 percent level under Diagnostic Code 5003, is preceded by the term "such as," it is therefore "non-exhaustive" and would permit consideration of other symptoms particular to the Veteran's right knee disability.  See, e.g.,Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013) (use of the term "such as" indicates that the list of symptoms that follows is "non-exhaustive"); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (use of the term "'such symptoms as,' followed by a list of examples, provides guidance as to the . . . symptoms contemplated for [the] rating, in addition to permitting consideration of other symptoms . . . ").  Hence, given that the Veteran's right knee symptoms of pain, crepitation, popping, stiffness, and decreased range of motion would be contemplated by the criteria for a 10 percent rating under Diagnostic Code 5003, ratings under Diagnostic Codes 5258 and 5259 (the diagnostic codes pertaining to disclocated or removed semilunar cartilage) are not for application in this case.  38 C.F.R. § 4.14 (2014). 

The Board also notes that the Veteran has residual scars related to her right knee arthroscopies.  However, the scars were not painful and/or unstable, nor was the total area of the scars greater than 39 square centimeters (6 square inches).  As the scars are asymptomatic, a separate compensable rating for the Veteran's scars is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 22, 2008 and 2014). 

Other Considerations

The Veteran is competent to report on symptoms and credible to the extent that she believes she is entitled to higher ratings.  Her competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of any impairment attributable to the service-connected disabilities based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261, 5271 (2014); see also Fenderson, supra. 

The Board has also considered whether the Veteran's service-connected right ankle disability and right knee disability present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  

The Veteran's 10 percent rating for a right ankle disability contemplates her subjective complaints and functional impairment.  While there has been evidence of moderate limitation of motion of the right ankle, there has been no evidence that the limitation of motion rose to the level of severity of marked limitation of motion, even upon repetitive motion.  There has also been no evidence of ankylosis.          

The Veteran's 10 percent rating for a right knee disability due to limitation of motion contemplates her subjective complaints and functional impairment.  Although the Veteran has complained of pain and stiffness, there has been full extension and flexion limited, at worst, to 90 degrees.  While there was objective evidence of crepitation and popping, and pain on movement, less movement than normal, and disturbance of locomotion upon repetitive motion, this has not caused limitation of motion that would warrant a rating higher than 10 percent.  There has also been no evidence of subluxation, ankylosis, or symptomatic scarring.  The Veteran's 10 percent rating for right knee instability contemplates her subjective complaints of her knee giving way.  Although the Veteran has complained that her right knee buckled once a month, there is no objective evidence of any instability when the Veteran has undergone instability testing, other than the finding of slight anterior-posterior instability on passive motion at a July 2007 VA examination.  

The Veteran's disability pictures are contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Veteran has not described any unusual or exceptional features of her disabilities.  Consequently, referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  






ORDER

An initial 10 percent rating, but no higher, for a right ankle disability is granted, prior to November 23, 2011, subject to the laws and regulations governing monetary awards.  

An initial rating in excess of 10 percent for a right ankle disability is denied, since November 23, 2011. 

An initial 10 percent rating, but no higher, for a right knee disability due to limitation of motion is granted, subject to the laws and regulations governing monetary awards.

An initial rating in excess of 10 percent for a right knee disability due to instability is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claim for increased initial rating for GERD.  

Pursuant to the Veteran filing November 2014 claims of service connection for irritable bowel syndrome (IBS) and for hemorrhoids, both claimed as secondary to service-connected PTSD, she underwent a March 2015 VA examination regarding the etiology of these disabilities.  The VA examination report showed that IBS was secondary to PTSD and that the hemorrhoids are secondary to IBS.  In June 2015, the RO deferred making decisions on service connection for IBS and hemorrhoids, stating that these issues were intertwined with the issue of increased rating for GERD because the symptomatology for IBS and GERD overlapped.  

The Board notes that in rating disabilities pertaining to the digestive system, ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114 (2014).  In this case, the Veteran's GERD has been rated under Diagnostic Code 7346, and the Veteran's IBS has been noted on the June 2015 rating decision codesheet as being a deferred issue to be rated under Diagnostic Code 7319.  Given the above, the Board finds that the Veteran's claim for an increased initial rating for GERD is inextricably intertwined with the claim of service connection for IBS.  Specifically, the grant of service connection for IBS would potentially affect the Veteran's initial disability rating for GERD.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180.           

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).        

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her GERD that she has not already provided.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Adjudicate the Veteran's claims of service connection for IBS and for hemorrhoids.  If the claims are granted, assign initial disability ratings and effective dates for the disabilities.   

3.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


